DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,966,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the second portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16 Applicant discloses “a first end” on line 2 and “a first end” on line 6. Are these different components? If so, then the language needs to be distinctive to define the metes-and-bounds of the claim. If not, then Applicant should use –the first end-- or –said first end-- in reference to the previously disclosed limitation.
Claims 17-19 depend from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 14-16, 18, 20-21, and 23-24 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowland (USP 5,465,738).
	Regarding claim 1, Rowland discloses a container for an organic smoking material, comprising:
a housing (10) having a first end and a second end, the housing defining a first chamber (12) and a second chamber (14), the first chamber (12) adjacent to and separated from (see Figure 5) the second chamber (14), the housing (10) defining a first opening (12a) providing access to the first chamber (12) at the first end of the housing (10), and the housing (10) defining a second opening (14a) providing access to the second chamber (14) at the first end of the housing (10), the housing (10) defining a recessed portion (26 or 28) that includes a protuberance (30 or 32) extending into the recessed portion.
	Regarding claim 2, Rowland discloses the container of claim 1, wherein the recessed portion (28) is defined at the second end of the housing (see Figure 3).
	Regarding claim 3, Rowland discloses the container of claim 1, wherein the recessed portion (26) is defined between the second chamber (14) and the second end of the housing (see Figure 5).
	Regarding claim 4, Rowland discloses the container of claim 1, wherein the protuberance (28) does not extend beyond the recess defined by the housing (see Figure 5).
	Regarding claim 5, Rowland discloses the container of claim 1, wherein the protuberance (32) is a cleaning element (see “a cleaning rod” in column 3 line 28).
	Regarding claim 6, Rowland discloses the container of claim 5, wherein the recessed portion (28) has a depth and wherein the cleaning element (32) has a length that is less than the depth of the recessed portion (see Figure 5).
	Regarding claim 10, Rowland discloses the container of claim 1, wherein the protuberance includes a shaft (see “rod” in column 3 line 28).
	Regarding claim 14, Rowland discloses the container of claim 1, further including a second protuberance (30); and wherein the first protuberance (32) includes a shaft (see “rod” in column 3 line 28).
	Regarding claim 15 (AS BEST UNDERSTOOD), Rowland discloses the container of claim 14, wherein the second portion includes a fin (30).
	Regarding claim 16 (AS BEST UNDERSTOOD), Rowland discloses a container for an organic smoking material, comprising: 
a container (10) having a first end and a second end, a first compartment (12) extending between the first end and the second end with a first depth and a second compartment (14) extending between the first end and the second end with a second depth that is less than the first depth (see Figure 5), the second compartment being adjacent to the first compartment (see Figure 5);
the first compartment (12) and the second compartment (14) defining an opening (see the space where lid slides in Figure 1) at a first end of the container (10);
a lid (18) configured to provide a seal against at least the second compartment (see Figures 1, 2A, and 5);
the container defining an open-ended recessed portion (26 or 28) subjacent the second compartment; and
a protuberance (30 or 32) extending into the recessed portion toward the open end (see Figure 3).
	Regarding claim 18, Rowland discloses the container of claim 16, wherein the protuberance (32) includes a shaft (see “rod” in column 3 line 28).
 	Regarding claim 20, Rowland discloses a container comprising:
a first compartment (12 or 28); 
a second compartment (14) adjacent the first compartment (see Figure 5); and 
a cleaning element (32) secured to the container.
	Regarding claim 21, Rowland discloses the container of claim 20, further including a recessed portion (28) separate from the first compartment and the second compartment, wherein the cleaning element is disposed within the recessed portion (see Figures 3 and 5).
	Regarding claim 23, Rowland discloses the container of claim 20, wherein the cleaning element (32) is disposed within the first compartment (28 or see column 3 lines 29-32 and Figure 2B; the rod “32” can be put in the first compartment to clean the pipe).
	Regarding claim 24, Rowland discloses the container of claim 23, further including a pipe (16) removably disposed within the first compartment (see column 3 lines 29-32), wherein the pipe defines a bowl (see Figure 2B) and wherein the cleaning element extends into the bowl when the pipe is disposed within the first compartment (see column 3 lines 29-32 and Figure 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-9, 11-13, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (USP 5,465,738) as applied to claims 1-6, 10, 14-16, 18, 20-21, and 23-24 above, and further in view of Wilson (USPGPUB 2006/0016454).
	Regarding claim 7, Rowland discloses the container of claim 6. However, he does not disclose wherein the cleaning element includes a first component and a second component. Wilson discloses wherein the cleaning element includes a first component and a second component (see Figure 10). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the container by including a cleaning element wherein the cleaning element includes a first component and a second component, as disclosed by Wilson, for the purpose of providing a pin element and a scoop element (see paragraph [0019]).
	Regarding claim 8, Rowland in view of Wilson disclose the container of claim 7. Furthermore, Wilson discloses wherein the first component includes a pin (300). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the container by including a cleaning element wherein the first component includes a pin, as disclosed by Wilson, for the purpose of providing a pin element and a scoop element (see paragraph [0019]).
	Regarding claim 9, Rowland in view of Wilson disclose the container of claim 8. Furthermore, Wilson discloses wherein the second component includes a fin (200 or 900). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the container by including a cleaning element wherein the second component includes a fin, as disclosed by Wilson, for the purpose of providing a pin element and a scoop element (see paragraph [0019]).
	Regarding claim 11, Rowland discloses the container of claim 10. However, he does not disclose wherein the shaft is surrounded by fins. Wilson discloses wherein the shaft is surrounded by fins (see Figure 10). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the container by including a cleaning element wherein the shaft is surrounded by fins, as disclosed by Wilson, for the purpose of providing a pin element and a scoop element (see paragraph [0019]).
	Regarding claim 12, Rowland in view of Wilson disclose the container of claim 11. Furthermore, Wilson discloses wherein the fins (see “202” in Figure 6 and the scoop element in Figure 9 of “900”) are shorter than the shaft (see Figure 10). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the container by including a cleaning element wherein the fins are shorter than the shaft, as disclosed by Wilson, for the purpose of providing a pin element and a scoop element (see paragraph [0019]).
	Regarding claim 13, Rowland discloses the container of claim 10. However, he does not disclose wherein the shaft is metallic. Wilson discloses wherein the shaft is metallic (see paragraph [0010]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the container by including a cleaning element wherein the shaft is metallic, as disclosed by Wilson, for the purpose of providing a stainless steel metal rod (see paragraph [0010]).
	Regarding claim 19, Rowland discloses the container of claim 18. However, he does not disclose wherein the shaft is metallic. Wilson discloses wherein the shaft is metallic (see paragraph [0010]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the container by including a cleaning element wherein the shaft is metallic, as disclosed by Wilson, for the purpose of providing a stainless steel metal rod (see paragraph [0010]).
	Regarding claim 22, Rowland discloses the container of claim 21 wherein the cleaning element includes a rod extending into the recessed portion (see Figure 5). However, he does not disclose wherein the cleaning element includes a pin. Wilson discloses wherein the cleaning element includes a pin (300). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the container by including a cleaning element wherein the cleaning element includes a pin, as disclosed by Wilson, for the purpose of providing a pin element (see paragraph [0019]).
Claim(s) 17 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowland (USP 5,465,738) as applied to claims 1-6, 10, 14-16, 18, 20-21, and 23-24.
 	Regarding claim 17 (AS BEST UNDERSTOOD), Rowland discloses the container of claim 16. However, it is not clear from the drawings if Rowland discloses a container wherein the first compartment has a diameter and wherein the recessed portion has a diameter greater than or equal to the diameter of the first compartment. Nevertheless, such a modification would have been obvious to a person of ordinary skill in the art because the modification amounts to a change in shape and/or a change in size. A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
11/19/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655